Citation Nr: 0809912	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.   He is the recipient of the Combat Infantryman Badge 
and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May 2007; a transcript of the hearing is 
associated with the claims file.

The Board observes that the veteran had appealed the issue of 
entitlement to service connection for tinnitus, which was 
also denied in the August 2005 rating decision.  However, 
after receipt of additional evidence, service connection was 
granted by the RO in a February 2006 rating decision.  
Therefore, as the February 2006 decision was a full grant of 
the benefit on appeal with regard to tinnitus, that issue is 
not before the Board. 

In September 2007, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review.

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A remand is necessary in order to ensure compliance with the 
Board's September 2007 remand orders.  Specifically, in the 
September 2007 remand, the Board determined that neither the 
June 2005 nor January 2006 VA opinion provided a sufficient 
basis on which the Board could reach a conclusion with regard 
to the etiology of the veteran's bilateral hearing loss.  
Accordingly, the Board remanded the claim in order to obtain 
another VA opinion.  Specifically, the Board noted that the 
January 2006 VA examiner opined that the veteran's hearing 
loss is not as likely as not caused by acoustic trauma in the 
military, but also attributed the hearing loss to the same 
etiology as his service-connected tinnitus and to the 
tinnitus itself. Thus, the Board requested another VA 
examination and that the examiner specifically address 
whether the veteran's bilateral hearing loss is directly 
related to his military service and, if not, whether it was 
incurred or aggravated by his service-connected tinnitus.  

The veteran reported for another VA examination in October 
2007.  Unfortunately, the Board observes that the October 
2007 VA examiner reported that her opinion was the veteran's 
bilateral hearing loss was not caused by or a result of his 
military service, but she did not respond to the question of 
whether the bilateral hearing loss is a result of incurrence 
or aggravation by the service-connected tinnitus.  

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another 
remand is necessary in order to obtain another VA opinion 
that complies with the Board's September 2007 orders

Accordingly, the case is REMANDED for the following action:

1.	A VA opinion should be requested from 
the examiner who performed the October 
2007 VA examination or another 
audiologist if she is not available.  
The veteran's claims file, including a 
copy of this remand, should be 
forwarded to the examiner for review, 
and the report should reflect that such 
review occurred. In the report, the 
examiner should address the following 
question:
Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
bilateral hearing loss is proximately 
due to or been chronically worsened by 
his service-connected tinnitus?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the veteran's 
claim should be readjudicated.  The 
veteran and his representative should 
then be provided with another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

